Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2005

USA v. Ginesi
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1577




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Ginesi" (2005). 2005 Decisions. Paper 1230.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1230


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                   No. 04-1577


                        UNITED STATES OF AMERICA


                                        v.

                                FRANK GINESI

                                  APPELLANT




                 On Appeal from the United States District Court
                           for the District of New Jersey
                               (D.C. No. 99-CR-661)
                 District Judge: Honorable Dennis M. Cavanaugh




                        Submitted November 3, 2004
            Before: ALITO, BARRY, and FUENTES, Circuit Judges.

                              (Filed: May 10, 2005)


                             OPINION OF THE COURT




FUENTES, Circuit Judge.

      Frank Ginesi pled guilty to a two count indictment charging him in Count One

with mail fraud, and in Count Two with filing false tax returns. The District Court
sentenced Ginesi, pursuant to the United States Sentencing Guidelines, to a 27 month

term of imprisonment after denying Ginesi’s motion for a downward departure based

upon his age and deteriorating mental condition.            Ginesi later moved for

reconsideration of his sentence, which was also denied by the District Court. On

appeal, he challenges his sentence under United States v. Booker, 543 U.S. __, 125

S. Ct. 738 (2005).

       Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker. Ginesi raises no challenge as to

his conviction and accordingly has waived any argument in this regard. We will

affirm the judgment of conviction.




                                          2